Order entered December 2, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-01380-CV

                             STACEY D. HOWARD, Appellant

                                             V.

                          JACK V. LOWERY, ET AL., Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04354-2013

                                         ORDER
         We GRANT appellant’s November 30, 2015 motion for an extension of time to pay the

filing fee. Appellant shall pay the filing fee WITHIN FORTY-FIVE DAYS of the date of this

order.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE